Citation Nr: 0126240	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  97-13 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, as secondary to service connected post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1996 rating decision 
rendered by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied 
service connection for a heart condition as secondary to 
service connected PTSD and denied a rating in excess of 10 
percent for PTSD.

In February 1999, the Board remanded the case to the RO for 
additional evidentiary development.  Subsequently, the RO 
issued a March 2000 decision that granted an increased 
disability rating for the veteran's PTSD.  In a March 2000 
letter to the RO, the veteran indicated that he was satisfied 
with this increased disability evaluation and was withdrawing 
his appeal for an increased rating for PTSD.  However, the 
veteran continues to express disagreement with the denial of 
service connection for a cardiovascular disorder secondary to 
PTSD. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  
Additionally, VA has recently promulgating regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These changes in the law 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  These changes in the law also 
eliminate the concept of a well-grounded claim and supersede 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
provide a medical examination or opinion when such 
examination is necessary to make a decision on the claim.  
38 U.S.C. § 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c).

As noted previously, the issue on appeal was previously the 
subject of a February 1999 Board Remand.  The case was 
remanded for to the RO for specific development to include 
obtaining pertinent medical records.  After review of the 
evidence, the Board is of the opinion that further remand is 
necessary to ensure compliance of the February 1999 Remand.  
In addition, further remand is necessary to ensure compliance 
with the notice and duty to assist provisions contained in 
the VCAA and its implementing regulations.  Because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In the prior Remand, the RO was requested to obtain pertinent 
medical records to include compete and current treatment 
records from the Holyoke Hospital and from Baystate Medical 
Center.  While the veteran executed medical releases in March 
1999 allowing VA to obtain the requested information, the 
evidence does not show that such information was requested by 
the RO.  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the RO should ensure that the pertinent medical 
records from the facilities or health care providers 
identified by the veteran on the executed Form 21-4142s.

The Board notes that a February 2001 letter from Mark Porway, 
M.D., a private cardiologist at the Baystate Medical Center, 
indicates that the veteran had been his patient for eight 
years.  However, a complete copy of treatment record from Dr. 
Porway is not presently associated with the claims folder.  
As these treatment records are potentially probative to the 
issue presently before the Board, a specific request should 
be made for these records.  66 Fed. Reg. 45,620 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159 
(c)(2)).  

The Board is also of the opinion that new VA examination of 
the veteran is necessary.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  The prior Board Remand requested that 
the veteran be examined by a cardiologist, who had reviewed 
the claims folder, in order to ascertain whether his present 
cardiovascular disorder was etiologically or causally related 
to his service connected PTSD.  While the veteran was 
afforded a VA examination in April 1999, the evidence does 
not show that a cardiologist conducted this examination.  On 
the contrary, the face of the examination report indicates 
that an internal medicine evaluation had been completed and 
that the examiner had recommended that medical records be 
obtained and that the veteran be examined by a cardiologist.    
Therefore, the Board finds that the April 1999 is inadequate 
and does not comply with the prior Remand request.  See 
Stegall.  In light of the duty on the part of VA to assist 
veterans in developing claims for VA benefits, VA examination 
is necessary to determine if the veteran's cardiovascular 
disability may be attributed to his service connected PTSD.  
66 Fed. Reg. 45,620 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on 

the discussion above, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both private and VA) who have treated 
the veteran for his cardiovascular 
disabilities and for his PTSD since 
September 1996.  After securing the 
necessary release(s), the RO should 
obtain any treatment or evaluation 
reports not currently of record.  The RO 
should specifically request medical 
records from Dr. Porway, the Holyoke 
Hospital, and Baystate Medical Center

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder

2.  Thereafter, the RO should schedule 
the veteran for a special VA cardiology 
examination, to ascertain the etiology of 
the veteran's present cardiovascular 
disability, to the extent that it is 
ascertainable.  The RO should insure that 
efforts to notify the veteran of any 
scheduled VA examination are documented 
within the claims folder.  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should provide complete rationale for all 
conclusions reached.  


The examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted. 

b)  The examiner should identify all 
cardiovascular disabilities that are 
currently shown or otherwise 
indicated by the medical evidence.  
For each cardiovascular disability 
that is found on examination, or 
otherwise indicated in the medical 
record, the examiner should proffer 
an opinion as to whether it is at 
least as likely as not proximately 
due to or the result of the 
veteran's active military service or 
his service connected PTSD. 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


